DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 22-41 are pending.
Claims 1‐21 are canceled.


Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 22 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15, respectively, of U.S. Patent No. US10828114. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in claims 22 and 36 of the instant application are anticipated by the claimed limitations in respective claims 1 and 15 of U.S. Patent No. US10828114. See the claim anticipation mapping below.

Instant application
claims 1, 11, and 16-20
Patent US10828114
claims 1, 7, 13, 17, and 23-28
22
1
36
15



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 22-29 and 31-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quaid et al (US2004/0106916) in view of Ehlers et al (US2014/0221822) and further in view of Mak et al (US2018/0325601).

Regarding claims 22 and 36, Quaid teaches a medical navigation system for use with a tracking system during a medical procedure on a patient,
the tracking system configured to obtain tracking information about position and orientation of an instrument during the medical procedure,
(Quaid, Fig. 1, “the localizer is an optical tracking system that comprises one or more cameras 14 that preferably track a probe 16”, [0042]; “a localization or tracking system that determines or tracks the position and/or orientation of various trackable objects, such as surgical instruments, tools, haptic devices, patients, and/or the like”, [0040])
the medical navigation system comprising:
a depth detector configured to obtain depth information about variations in depth over a site of interest; and
a controller in communication with the tracking system and the depth detector to receive the tracking information and the depth information, respectively,
	the controller having a processor coupled to a memory,
(Quaid, Fig. 10; “During the medical procedure, one-dimensional information, for example information regarding the scalar distance D of the tip of tool 112 from the surface of an object of interest, for example haptic object 20, is provided to the user, preferably but not necessarily automatically. CAS system 11 may be programmed, for example, to automatically provide this scalar information based on the stage of the procedure, the type of tool being used, the tool's position or proximity to an object (including surface) of interest, or other cues that assist CAS system 11 in identifying the object with respect to which magnitude information will be determined and displayed”, [0137]; distance D is a measurable depth with a depth detector or a depth measurement mechanism)
	the controller configured to enable selection of output representing relative depth data, general depth data, or both, and
	further configured to cause at least one output device to provide output representing relative depth data, general depth data, or both, in accordance with the selection,
	the at least one output device being a display device, and
(Quaid, Fig. 5; “A visual and/or audio display of the penetration into a haptic object of a predetermined stiffness of a surgical device's depth, force and/or velocity is provided”, [0093]; Fig. 3C, “A representation of the anatomy of the patient to be operated on may be displayed on display device 30 along with a "virtual tool". The virtual tool may be a high-fidelity representation or a schematic representation of surgical tool 112, such as an axis, a point, or other feature of surgical tool 112. The virtual tool indicates relative to the anatomy of the patient, the position and/or angle of surgical tool 112”, [0064]; “the module to determine and display appropriate placement and alignment of instrumentation or implants or provide feedback to the surgeon”, [0043])
	Quaid does not expressly disclose but Ehlers teaches:
	the controller further configured
		to cause the display device to display the output overlaid on an image of the site of interest, and
(Ehlers, Fig. 2, “The displays 30 and 32 each include an OCT image of an instrument 34 and a tissue surface 36. For each display, a respective graphical indication 38 and 40 is provided to emphasize the relative distance between the instrument 34 and the surface 36”, [0035]; “Options for the feedback interface can include, for example, direct visualization of the cross-section of the instrument and tissue of interest”, [0030])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Ehlers into the system or method of Quaid in order to display a depth indicator for showing the depth between a surgical tool and a tissue surface. The combination of Quaid and Ehlers also teaches other enhanced capabilities.
	The combination of Quaid and Ehlers does not expressly disclose but Mak teaches:
		to cause display of the output including changing a visual characteristic of contour lines overlaid on the image;
(Mak, “The 3D imaging scan and the first high-resolution imaging scan are combined to create an enhanced three dimensional image having contour lines to provide a visual representation of depth derived from depth information acquired from both the three dimensional imaging system and the high-resolution imaging system”, [abstract]; Fig. 15, “the processor may extract this features contours from each of the images as depicted by contours 1534 and 1532 respectively”, [0105, 0113])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Mak into the modified system or method of Quaid and Ehlers in order to display depth contour lines to help surgical procedures. The combination of Quaid, Ehlers and Mak also teaches other enhanced capabilities.
	The combination of Quaid, Ehlers and Mak further teaches:
wherein the relative depth data
	is determined by the controller using the tracking information and the depth information, and
	represents the depth information relative to the position and orientation of the instrument; and
(Quaid, Fig. 10; “information regarding the scalar distance D of the tip of tool 112 from the surface of an object of interest”, [0137]; D is a depth measurement of surgical surface relative to the tip of the instrument 112)
wherein the general depth data represents the depth information over the site of interest independently of the position and orientation of the instrument.
(Mak, “The 3D imaging scan and the first high-resolution imaging scan are combined to create an enhanced three dimensional image having contour lines to provide a visual representation of depth derived from depth information acquired from both the three dimensional imaging system and the high-resolution imaging system”, [abstract]; Fig. 15, “the processor may extract this features contours from each of the images as depicted by contours 1534 and 1532 respectively”, [0105, 0113]; the contour generation process is independent of the position and orientation of a surgical instrument)

Regarding claims 23 and 37, the combination of Quaid, Ehlers and Mak teaches its/their respective base claim(s).
The combination further teaches the medical navigation system of claim 22, wherein the depth detector is separate from the tracking system.
(Ehlers, Figs. 1-2, “FIG. 1 illustrates one example of a system 10 for tracking the depth of a surgical instrument in an OCT-guided surgical procedure”, [0025]; “an A-scan or set of A-scans showing a spike of returned light intensity above a threshold intensity at a given depth can be considered to represent the depth of the instrument”, [0027]; “scan processor 16 receives the OCT data from the OCT scanning device 12 and determines a relative position of an instrument 18 and a target 20 within the region of interest 14”, [0026]; scan processor 16 => tracking system, OCT scanning device 12 => depth detector)

Regarding claims 24 and 38, the combination of Quaid, Ehlers and Mak teaches its/their respective base claim(s).
The combination further teaches the medical navigation system of claim 22, wherein the image of the site of interest is a 3D rendering of the site of interest.
(Quaid, Fig. 1; “Display device 30 may be any display device now known or later developed for displaying two-dimensional and/or three-dimensional images”, [0035]

Regarding claims 25 and 39, the combination of Quaid, Ehlers and Mak teaches its/their respective base claim(s).
The combination further teaches the medical navigation system of claim 24, wherein the 3D rendering of the site of interest is a 3D point cloud or a 3D topographic map.
(Mak, Fig. 10; “While the OCT probe provides a high resolution surface image, it may also produce true three dimensional sub-surface imaging (or a "volume scan")…multiple B-scans can then be taken and combined to image a full 3D volume OCT image”, [0097])

Regarding claim 26, the combination of Quaid, Ehlers and Mak teaches its/their respective base claim(s).
The combination further teaches the medical navigation system of claim 22, wherein, when output of both relative depth data and general depth data is selected, the controller is configured
to cause at least one output device to provide output representing the relative depth data, and
to cause at least another one output device to provide output representing the general depth data.
(Quaid, Fig. 10; following the comments regarding claim 1 above, the depth information of relative, absolute position, or both) may be displayed in a display device or in different display devices without unexpected results; e.g., the segmented images on a screen may be displayed in different display devices as a commonly known practice)

Regarding claim 27, the combination of Quaid, Ehlers and Mak teaches its/their respective base claim(s).
The combination further teaches the medical navigation system of claim 22 wherein the controller is further configured to cause display of the output including selective display of predefined colors in overlaid on the image, the predefined colors each being associated with a relative depth range.
(Quaid, “different colors may be used to denote the distance between the tool and the points”, [0144])

Regarding claim 28, the combination of Quaid, Ehlers and Mak teaches its/their respective base claim(s).
The combination further teaches the medical navigation system of claim 22 wherein changing the visual characteristic of the contour lines comprises one or more of changing a line style, a line thickness, a line color, and a line location.
(Quaid, “Such images may include … laser depth maps, line arts, sketches, "cartoon" representations”, [0048]; Mak, Fig. 15; contour lines 1532 and 1534 are with different line types; [0105])

Regarding claims 29 and 40, the combination of Quaid, Ehlers and Mak teaches its/their respective base claim(s).
The combination further teaches the medical navigation system of claim 22 wherein the instrument has an operational axis, wherein the controller is further configured to:
calculate the depth information relative to a plane defined by the operational axis; and
(Quaid, Fig. 10; the relative distance D is determined along the vertical axis of tool 112)
cause display of the output including displaying the visual characteristic of the contour lines to represent the depth information relative to a plane defined by the operational axis.
(Quaid, “Such images may include … laser depth maps, line arts, sketches, "cartoon" representations”, [0048]; e.g., depth maps alone the axis of tool 112; Mak, Fig. 15; contour lines 1532 and 1534 are with different line types; [0105])

Regarding claim 31, the combination of Quaid, Ehlers and Mak teaches its/their respective base claim(s).
The combination further teaches the medical navigation system of claim 22 wherein the controller is further configured to cause display of the output including visually highlighting at least one portion of the image corresponding to at least one portion of the site of interest within a predefined depth range relative to the distal end of the instrument.
(Quaid, “the identified anatomical obstacles are highlighted on display device 30”, [0066])

Regarding claim 32, the combination of Quaid, Ehlers and Mak teaches its/their respective base claim(s).
The combination further teaches the medical navigation system of claim 22, wherein the controller is further configured to cause the at least one output device to provide an audio output.
(Quaid, Fig. 10; “CAS system 11 is communicatively coupled to an audio source 216, for example a speaker, and display device 30”, [0137])

Regarding claim 33, the combination of Quaid, Ehlers and Mak teaches its/their respective base claim(s).
The combination further teaches the medical navigation system of claim 32, wherein the audio output
is representative of the relative depth data,
comprises an audio pattern representing the general depth data, or
is a combination thereof.
(Quaid, “audio indicators or tones from speaker 216 may be provided instead of or in addition to visual indicator 218. For example, a series of beeps may be provided to indicate the value of D. As the value of D decreases, the interval between the beeps may be reduced correspondingly”, [0139]; obviously, different tones or tone patterns may be used to represent different types of depths as design choices)

Regarding claim 34, the combination of Quaid, Ehlers and Mak teaches its/their respective base claim(s).
The combination further teaches the medical navigation system of claim 22, wherein the controller is further configured to cause the at least one output device to provide a haptic output.
(Quaid, Fig. 11, s224; “In step 224, the determined distance is mapped to a desired output format for display to the user. For example, the distance may be mapped to an appropriate color, audio frequency, time period, sound, image, haptic cue, and/or the like”, [0146])

Regarding claim 35, the combination of Quaid, Ehlers and Mak teaches its/their respective base claim(s).
The combination further teaches the medical navigation system of claim 34, wherein the haptic output
is representative of the relative depth data,
comprises a haptic pattern representing the general depth data, or
is a combination thereof.
(Quaid, Fig. 11, s224; “In step 224, the determined distance is mapped to a desired output format for display to the user. For example, the distance may be mapped to an appropriate color, audio frequency, time period, sound, image, haptic cue, and/or the like”, [0146]; any haptic cue response has a predetermined pattern)

Regarding claim 41, the combination of Quaid, Ehlers and Mak teaches its/their respective base claim(s).
The combination further teaches the method of claim 36, wherein the output comprises at least one of a visual output, an audio output, a haptic output, and combinations thereof.
(Quaid, see comments on claims 32-35)

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quaid et al (US2004/0106916) in view of Ehlers et al (US2014/0221822) and further in view of Mak et al (US2018/0325601), State et al (US2016/0117857).

Regarding claim 30, the combination of Quaid, Ehlers and Mak teaches its/their respective base claim(s).
The combination does not expressly disclose but State teaches teaches the medical navigation system of claim 22 wherein the controller is further configured to cause display of the output including blurring at least one portion of the image corresponding to at least one portion of the site of interest outside of a predefined depth range relative to the distal end of the instrument.
(State, “portions of the image slice outside the first and second affected regions can be darkened, blurred”, [0073])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of State into the modified system or method of Quaid, Ehlers and Mak in order to deemphasize the less important areas of a surgical image using blurring techniques. The combination of Quaid, Ehlers, Mak and State also teaches other enhanced capabilities.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIANXUN YANG/Primary Examiner, Art Unit 2664                                                                                                                                                                                                        
8/20/2022